Garnett, J. The publication charged against the defendants was concerning the plaintiff in liis character as an advertising agent. The inducement alleges that he was engaged in that business at the time of the publication. Tlie rule in such eases is stated in Townshend on Slander and Libel, See. 182, to be, that language which concerns a person in his employment, (if such person’s employment is lawful, and may reasonably be expected to yield pecuniary reward,) will be actionable if it affects him in a manner that may, as a necessary consequence, or does as a natural or proximate consequence, prevent him deriving therefrom reward which probably he might otherwise have obtained. And in the ease of Clifford v. Cochrane, 10 Ill. App. 570, the court gave the rule thus: “The general rule in relation to the speaking of words of one in a particular calling may be stated as follows: Any words spoken of such a person in his office, trade, profession or business, which tend to impair his credit, or charge him with fraud or indirect dealings, or with incapacity, and that tend to injure him in his trade, profession or business, are actionable without proof of special damages.” The letter sent by defendants to George S. Vibert & Company, carried with it a strong implication that plaintiff’s agency was not responsible. Such a charge is always regarded as harmful to the business interests of a house, and as surely awakens distrust as a direct attack on its honesty. The injurious character of the communication might have been avoided had defendants informed Vibert & Company that they would be pleased to receive their order through any other responsible agency. But having stated that they declined the order through A. IL MacDonald, and then indicating their pleasure to receive the order through any responsible agency, an ordinary reader would scarcely fail to find in the letter, the reflection upon plaintiff’s business character, which is alleged in the innuendo. If the words employed are reasonably susceptible of two constructions, the one innocent and the other libelous, it is a question for the jury which is the proper construction. It is for the court to decide whether a publication is reasonably capable of the meaning ascribed to it in the innuendo, and for the jury to decide whether such meaning is truly ascribed. Hays v. Mather, 15 Ill. App. 30. Taking the letter set forth in the declaration according to its plain and natural import, we think it reasonably susceptible of conveying the idea that plaintiff’s agency was not responsible. The defendant’s counsel have fallen into an error in supposing that the declaration shows the communication was privileged because defendants were the owners of the advertising space, and therefore had the right to address Yibert & Company in the manner charged. But the declaration states that plaintiff was the owner of the space; hence the question of privilege is not before us and we express no opinion thereon. There was error in sustaining the demurrer. The judgment is therefore reversed and remanded. Reversed and remanded.